Citation Nr: 0600652	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  99-09 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from February 1941 to October 
1947, including as a prisoner of war (POW) in April 1942.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision, in which 
the Department of Veteran's Affairs (VA) Regional Office in 
Los Angeles, California, denied reopening a claim of 
entitlement to service connection for a left shoulder 
disorder.

In December 2000, the Board remanded this claim to the RO for 
additional action.  In December 2004, the Board reopened the 
veteran's claim and again remanded it to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional action.

In a VA Form 9 received at the RO in May 1999, the veteran 
requested a Board hearing at the RO.  By letters dated in 
July 2000, the RO acknowledged the veteran's request and 
informed him of the date of the scheduled hearing.  On that 
date, however, the veteran failed to appear.  Given this fact 
and because there is no indication in the record that the 
veteran requested a postponement of the hearing, the Board 
deems the veteran's hearing request withdrawn under 38 C.F.R. 
§ 20.702(d) (2005).

In March 2005 and November 2005, the veteran and his 
representative submitted to the RO, including via AMC, 
multiple documents in support of a claim of entitlement to 
service connection for coronary artery disease, hypertensive, 
and vascular disease with complications of a stroke.  This 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  A left shoulder disorder is not related to the veteran's 
period of active service.

3.  Arthritis of the left shoulder did not manifest to a 
compensable degree within a year of the veteran's discharge 
from service.

4.  The veteran was a POW for less than 30 days during his 
period of active service.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005).  The VCAA and its implementing regulations are 
applicable to this appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
has provided the veteran adequate notice and assistance with 
regard to his claim such that the Board's decision to proceed 
in adjudicating this claim does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in April 2001, after initially deciding the 
veteran's claim in a rating decision dated in July 1998.  
However, VCAA notice was not mandated at the time of the RO 
decision; therefore, the RO did not err by providing the 
veteran remedial notice.  Rather, the timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the April 2001 notice letter, the RO acknowledged the 
veteran's claim, noted what the evidence needed to show to 
substantiate that claim, listed the type of evidence that 
would best do so, informed the veteran of the VCAA and VA's 
duty to assist, and explained to him that it was developing 
his claim pursuant to that duty.  The RO indicated that it 
would make reasonable efforts to help the veteran get the 
evidence necessary to support his claim provided he 
identified the sources thereof, but that ultimately, it was 
his responsibility to ensure the RO's receipt of all such 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records and to 
identify or send directly to VA all evidence he had 
pertaining to his claim.

Moreover, in letters dated in March 1998, May 1998 and 
December 2004, rating decisions dated in July 1998 and 
January 1999, a statement of the case issued in April 1999, 
remands issued in December 2000 and December 2004, and 
supplemental statements of the case dated in November 2003 
and August 2005, VA, via the RO, Board and AMC, provided the 
veteran much of the same information furnished in the April 
2001 notice letter.  As well, VA identified the evidence it 
had requested, but not yet received in support of the 
veteran's claim and the evidence VA was responsible for 
securing.  VA asked the veteran to ensure VA's receipt of 
such evidence and updated the veteran regarding the best type 
of evidence to submit to substantiate his claim.  VA informed 
the veteran of the reasons for which it denied his claim and 
identified the evidence upon which it based its denial.  VA 
also provided the veteran the provisions pertinent to his 
claim, including those explaining VA's duties to notify and 
assist.



B.  Duty to Assist

VA, via the RO, made reasonable efforts to identify and 
obtain relevant records in support of the veteran's claim.  
38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, VA 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claim, including 
service medical and personnel records and VA and private 
treatment records.  Second, VA conducted medical inquiry in 
an effort to substantiate the veteran's claim by affording 
the veteran a VA examination, during which an examiner 
addressed the etiology of the veteran's left shoulder 
disability.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103. 115 (2005) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  The Board thus deems the 
record ready for appellate review.   

II.  Analysis of Claim

The veteran seeks service connection for a left shoulder 
disability, reportedly diagnosed as traumatic arthritis, 
which allegedly developed secondary to a left arm injury 
sustained in service in February 1946, during a motor vehicle 
accident.  He argues that he should be granted service 
connection for this disability on a presumptive basis because 
he was a POW from May 1942 to May 1945.  

In support of his claim, the veteran has submitted lay 
statements, including from E.S. and A.J., which confirm that 
the accident occurred as alleged.  These statements also 
confirm that the veteran suffered injuries, including of the 
left arm, as a result of such accident, when he was pinned 
under the military truck in which he was a passenger.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101(3), 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a)(1)-(3), 3.309(a) (2005).

Service connection may also be presumed if it is shown that 
the veteran served as a POW for not less than 30 days and 
post-traumatic osteoarthritis became manifest to a degree of 
10 percent at any time after discharge or release from active 
service.  38 U.S.C.A. §§ 1112(b), 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307(a)(5), 3.309(c) (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Post-service medical documents in the claims file, including 
a September 1983 record from Long Beach Hospital, Department 
of Radiology, reports of VA examinations conducted in January 
1992 and January 2005, a March 1998 record from Bellflower 
Medical Center, Department of Radiology, and an April 1998 
letter from Tiburcio P. Alberto, M.D., establish that the 
veteran currently has a left shoulder disorder manifested by 
pain, which has been variously diagnosed, including as 
degenerative arthritis of the left shoulder with 
osteoporosis.  The question thus becomes whether such a 
disorder is related to the veteran's period of active 
service.

As previously indicated, the veteran served on active duty 
from February 1941 to October 1947.  His service medical 
records confirm that, in April 1946, the veteran injured his 
left arm when the vehicle in which he was driving turned 
over.  This injury necessitated three days of treatment, 
including bandaging, during which a health care provider 
diagnosed myositis, traumatic, left pectoralis major.  The 
veteran returned to duty less than a week later, in May 1946.  
On separation examination, the examiner noted no 
musculoskeletal defects.  

Since discharge, as early as 1959, the veteran began to 
complain of problems associated with his left upper 
extremity, but did not specifically mention his left 
shoulder.  For instance, according to a September 1973 
handwritten statement of Oscar P. Ortiz, M.D., the veteran 
reported left elbow and left wrist pain and left hand 
weakness in December 1959, June 1969 and February 1972.  
According to a June 1993 handwritten statement of Cesar 
Figueras, M.D., the veteran began to experience weakness in 
the left upper extremities, more on the left, in 1969.  In 
December 1975, the veteran was hospitalized for a stroke and 
thereafter he began to experience left hemiparesis and 
express left shoulder complaints.  A health care provider 
first noted an abnormality of the veteran's left shoulder in 
September 1983, on x-rays.  Since then, the veteran has 
continued to receive treatment for left shoulder complaints.

One medical professional has discussed the etiology of the 
veteran's left shoulder disorder: a VA examiner.  In January 
2005, that examiner responded to the inquiry of whether the 
veteran's 1946 injury is the cause of his current left 
shoulder pain.  He reviewed the claims file, noted the in-
service motor vehicle accident and associated injuries, the 
post-service stroke and associated left arm difficulties, and 
conducted a physical examination.  He then opined that the 
1946 injury was not causal to the veteran's left shoulder 
pain.  He based this opinion on the following findings: (1) 
The in-service injury was minor and resolved quickly and 
fully; 
(2) There is no evidence of significant shoulder problems for 
many years after service; and (3) X-rays conducted in January 
1992 showed only mild degenerative changes, which were 
markedly out of proportion to the veteran's symptoms.  The 
examiner explained that, if there were a nexus between the 
injury and current left shoulder disorder, one would expect a 
history of more severe trauma to the affected joint, which 
would have lead to an earlier onset of symptoms and shown 
more severe findings on x-rays.  The examiner concluded that 
it was highly probable that the veteran's left shoulder pain 
is secondary to his cerebrovascular accident, which left his 
left shoulder permanently immobile and resulted in all 
problems such immobility entails.

The Board accords this opinion great weight as it is offered 
by an individual trained in medicine, is based on a review of 
the record, references particular medical findings of record, 
and is supported by well-reasoned rationale.  The veteran has 
not submitted a statement from a medical professional 
refuting this opinion.  

As previously indicated, to prevail in this claim, the record 
must include competent evidence establishing that the veteran 
currently has a left shoulder disability that is related to 
his period of active service.  In this case, the veteran's 
assertions represent the only evidence of record of such a 
nexus.  The veteran's assertions in this regard may not be 
considered competent, however, as there is no evidence that 
the veteran possesses a recognized degree of medical 
knowledge to render a competent opinion on causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran argues that service connection for his left 
shoulder disorder should be presumed in this case given that 
he served as a POW from May 1942 to May 1945.  However, in 
December 2002, the RO issued an Administrative Decision 
discounting this argument.  The RO specifically found that 
the veteran served as a POW in April 1942, for less than 30 
days.  The veteran has not since appealed the RO's decision 
in this regard, which the Board finds supported by the most 
contemporaneous evidence of record.  The presumptive 
provisions that refer to veterans who served as POWs for at 
least 30 days are thus not applicable in this case. 

In light of the foregoing, the Board finds that a left 
shoulder disorder is not related to service and that post-
traumatic arthritis of the left shoulder did not manifest to 
a compensable degree within a year of the veteran's October 
1947 discharge from service.  The Board also finds that the 
veteran served as a POW for less than 30 days during his 
period of active service.  Based on these findings, the Board 
concludes that a left shoulder disorder was not incurred in 
or aggravated by service and may not be presumed to have been 
so incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claim.  Rather, as the 
preponderance of the evidence is against the claim, the claim 
must be denied.  


ORDER

Service connection for a left shoulder disorder is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


